Case: 21-20463     Document: 00516222451         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 2, 2022
                                  No. 21-20463                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America, ex rel, Bridgette Jacobs,

                                                           Plaintiff—Appellant,

                                       versus

   Walgreen Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-5021


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Plaintiff-Relator Bridgette Jacobs is a pharmacist licensed in Texas
   who has been employed by Defendant Walgreen Company (Walgreens) since
   2002. In 2019, Jacobs filed a qui tam suit against Walgreens under the False
   Claims Act (FCA) and the Texas Medicaid Fraud Prevention Act (TMFPA).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20463      Document: 00516222451           Page: 2    Date Filed: 03/02/2022




                                     No. 21-20463


   Her complaint generally alleges that, throughout her employment,
   Walgreens has repeatedly submitted incorrect and false claims for
   reimbursement to Medicare and Medicaid. The United States and the State
   of Texas declined to intervene.
          After giving Jacobs a chance to amend her complaint, the district court
   ultimately dismissed her FCA claims on the ground that she failed to plead
   them with sufficient particularity. It then declined to exercise supplemental
   jurisdiction over her TMFPA claim. Jacobs timely appealed. We AFFIRM.
          The FCA imposes liability on any person who “knowingly presents,
   or causes to be presented, a false or fraudulent claim for payment or
   approval[]” or “knowingly makes, uses, or causes to be made or used, a false
   record or statement material to a false or fraudulent claim.” 31 U.S.C.
   § 3729(a)(1)(A)–(B). To state a claim under the FCA, a relator must plead:
   “(1) a false statement or fraudulent course of conduct; (2) that was made or
   carried out with the requisite scienter; (3) that was material; and (4) that
   caused the government to pay out money (i.e., that involved a claim).”
   United States ex rel. Spicer v. Westbrook, 751 F.3d 354, 365 (5th Cir. 2014)
   (citing United States ex rel. Longhi v. United States, 575 F.3d 458, 467 (5th Cir.
   2009)). A complaint filed under the FCA is subject to the heightened
   pleading standard of Federal Rule of Civil Procedure 9(b). Id. at 365.
          Jacobs’ amended complaint provided ten “examples” of Walgreens’
   allegedly fraudulent billing practices, none of which pleaded facts supporting
   an inference that the allegedly fraudulent conduct amounted to anything
   more than innocent mistake or negligence. Our precedent is clear: “th[e]
   mens rea requirement [of an FCA claim] is not met by mere negligence or
   even gross negligence.” United States ex rel. Farmer v. City of Houston, 523
   F.3d 333, 338 (5th Cir. 2008); United States v. Southland Mgmt. Corp., 326
   F.3d 669, 681 (5th Cir. 2003) (en banc) (Jones, J., concurring) (“On the other




                                           2
Case: 21-20463      Document: 00516222451           Page: 3     Date Filed: 03/02/2022




                                     No. 21-20463


   hand, the statute’s definition of ‘knowingly’ excludes liability for innocent
   mistakes or negligence.” (citations omitted)). Indeed, on multiple occasions
   throughout the amended complaint, Jacobs herself characterized Walgreens’
   actions as “mistakes.”
          The balance of Jacobs’ amended complaint pleaded that Walgreens
   failed to correct certain billing mistakes once it discovered them. These
   allegations also fail; conclusory allegations that do not provide specifics as to
   the “who, what, when, where, and how of the alleged fraud” are insufficient
   under Rule 9(b). United States ex rel. Colquitt v. Abbott Labs., 858 F.3d 365,
   371 (5th Cir. 2017) (internal quotation marks and citation omitted).
          The district court gave Jacobs a chance to amend her complaint to
   address the pleading deficiencies in her original complaint. Its order on
   Walgreens’ motion to dismiss the original complaint specifically instructed
   her that her amended complaint should be “responsive to the issues raised
   by Walgreens’ motion to dismiss.” But Jacobs’ amended complaint suffers
   from the same deficiencies as her original complaint. Accordingly, the
   district court properly dismissed her amended complaint with prejudice and
   without leave to amend.
          Moreover, the district court was within its discretion to decline to
   exercise supplemental jurisdiction over Jacobs’ TMFPA claim. “District
   courts enjoy wide discretion in determining whether to retain supplemental
   jurisdiction over a state claim once all federal claims are dismissed.” Noble
   v. White, 996 F.2d 797, 799 (5th Cir. 1993) (per curiam). Not only did the
   district court dismiss all federal claims over which it had original jurisdiction,
   but TMFPA claims differ in scope from FCA claims, making dismissal
   without prejudice of Jacobs’ TMFPA claim even more appropriate. See, e.g.,
   United States v. Cath. Health Initiatives, 312 F. Supp. 3d 584, 607 (S.D. Tex.




                                           3
Case: 21-20463      Document: 00516222451           Page: 4     Date Filed: 03/02/2022




                                     No. 21-20463


   2018), aff’d sub nom. United States ex rel. Patel v. Cath. Health Initiatives, 792
   F. App’x 296 (5th Cir. 2019) (unpublished).
          The judgment is AFFIRMED.




                                           4